      Case 4:07-cv-01802 Document 10 Filed on 06/14/21 in TXSD Page 1 of 1
                                                                                United States District Court
                                                                                     Southern District of Texas

                                                                                        ENTERED
                           UNITED STATES DISTRICT COURT                                 June 14, 2021
                            SOUTHERN DISTRICT OF TEXAS                               Nathan Ochsner, Clerk
                                HOUSTON DIVISION

DARREN D. CHAKER,                               §
                                                §
        Plaintiff,                              §
VS.                                             §   CIVIL ACTION NO. 4:07-CV-01802
                                                §
THE CMI GROUP d/b/a CREDIT                      §
MANAGEMENT LP,                                  §
                                                §
        Defendant.                              §

                                          ORDER

       The plaintiff’s application to file under seal (Dkt. No. 9) is DENIED. The plaintiff is

instructed to not file any documents in this closed file. They will be STRICKENED.

       It is so ORDERED.

       SIGNED on this 14th day of June, 2021.


                                                ___________________________________
                                                Kenneth M. Hoyt
                                                United States District Judge




1/1
